DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
	
Response to Arguments

Applicant’s arguments with respect to claim 1-5, 7-13 and 15-18 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Akiba et al(US 2006/0223465 A1) in view of Narasimha et al(US 2015/0131502 A1).

Regarding claim 1, Akiba ‘465 teaches, a communication method of a terminal in a mobile communication system (see para 15-17 and Figs. 1-3, a user equipment communicating in a wireless communication system is disclosed), the method comprising: receiving first information on  a first communication mode ( see para 38-39 and Fig. 1, user equipment 1 receiving  information corresponding to GSM from BTS 102); receiving second information on a second communication mode( see para 38-39 and Fig. 1, user equipment 1 receiving information corresponding to W-CDMA from BTS 101); determining to perform a communication with a base station based on the second communication mode in case that a predetermined condition is satisfied (see para 38, claim 10 and Figs, 1, 6-7, the UE determining to communicate via W-

Akiba ‘465 does not explicitly teach, transmitting, according to the determination to perform the communication with the base station based on the second communication mode, transmitting or receiving a signal with the base station based on the second communication mode using the terminal identity associated with the first communication mode.  

Narasimha ‘502 teaches, transmitting, transmitting, to the base station, a first message including a terminal identity associated with the first communication mode according to the determination to perform the communication with the base station based on the second communication mode( para 43, 55, 57, and Figs. 1. 4-6, the wireless  communication device(WCO) determine availability of the second network ( second communication mode) and sending device identifier to a base station during registration, the device identifier comprising the WCO unique identifier or  phone number that can be used for communicating via first network(first mode)), transmitting or receiving a signal with the base station based on the second communication mode using the terminal identity associated with the first communication mode( para 43, 57-58  and Figs. 1, 4-6, the WCO receiving notification message related to the first network(first mode) via second wireless network( second mode), the notification message being generated and sent by the communication service when a message related to the WCO identifier ( phone number or unique identifier)  is received at the communication service 160).  

Regarding claims 2 and 10, the combination of Akiba ‘465 and Narasimha ‘502 teaches all of claim limitations above, Akiba ‘465  further teaches,  monitoring a status of the terminal( see para 55, 73-74 and Figs. 6, 12,  the UE monitoring status of battery level); and  transmitting a first request message for requesting to connect with the base station using the first communication mode based on a result of the monitoring  (see Akiba ‘465,  para 55, 74-75 and Figs. 6, 12, transmitting handover request to GSM( system B) BTS) , wherein the status of the terminal comprises a battery status of the terminal( see Akiba ‘465, para 55, 73-74 and Figs. 6, 12,  the UE monitoring status of battery level and initiating a request based on  battery level).  

Regarding claims 3 and 11, the combination of Akiba ‘465 and Narasimha ‘502 teaches all of claim limitations above, Akiba ‘465  further teaches, transmitting, in case that the terminal cannot communicate signals with the base station based on the first communication mode (see para 63 and Figs. 6, 12 step S34, determining whether the GSM cell is present), a second request message for  requesting to connect to the base station using the second communication mode (see para 63, 75 and Figs. 6, 12, if the GSM cell is not present sending request to connect with W-CDMA cell).  
Regarding claim 9, Akiba ‘465 teaches, a terminal of a mobile communication system( see para 40 and Figs. 1-2, dual mode user equipment 1), the terminal comprising:3Appl. No.: 16/314,984 Response dated: June 2, 2020 Reply to Office Action of: March 4, 2020a transceiver 

Akiba ‘465 does not explicitly teach, Akiba ‘465 does not explicitly teach, transmit, according to the determination to perform the communication with the base station based on the second communication mode, transmit or receive a signal with the base station via the transceiver based on the second communication mode using the terminal identity associated with the first communication mode.  

Narasimha ‘502 teaches, transmitting, transmitting, to the base station, a first message including a terminal identity associated with the first communication mode according to the determination to perform the communication with the base station based on the second communication mode( para 43, 55,57, and Figs. 1. 4-6, the wireless  communication device(WCO) determine availability of the second network ( second communication mode) and 
transmit or receive a signal with the base station via the transceiver based on the second communication mode using the terminal identity associated with the first communication mode ( para 43, 57-58  and Figs. 1, 4-6, the WCO receiving notification message related to the first network(first mode) via second wireless network( second mode), the notification message being generated and sent by the communication service when a message related to the WCO identifier ( phone number or unique identifier)  is received at the communication service 160).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akiba ‘465 by incorporating the dual mode communication system as taught by Narasimha ‘502, since such modification would enable wireless communication devices to reduce power consumption by managing modems operating within the wireless communication device, as suggested by Narasimha ‘502(see para 2).

Claims 4, 5, 7, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba ‘465 and Narasimha ‘502  as applied to claims above, and further in view of Jee et al(US 2011/0195743 A1).

Regarding claims 4 and 12, the combination of Akiba ‘465 and Narasimha ‘502 does not explicitly teach, receiving a power-off command; performing an operation associated with the second communication mode in response to the power-off command; and  controlling, in 
Jee ‘743 teaches, receiving a power-off command ( see para 57 and Figs. 1-3, the multimode terminal receiving power-off  Wifi network interface command); performing an operation associated with the second communication mode in response to the power-off command ( see para 76-77 and Figs. 3-5, in response to receiving power off command the multimode terminal deactivating the Wifi interface and communicating via paging response and location updates via 3G interfaces); and  controlling, in case that a third message is received based on  the second communication mode, the terminal based on the second message (see para 57, 76-77 and Figs. 1-3,  multimode terminal receiving power on command and controlling the power of interfaces based on the power on command).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akiba ‘465 by incorporating the method of powering on a used heterogeneous network interface and powering off the remaining heterogeneous network interfaces depending on the UEs current location as taught by Jee ‘743, since such modification would enable to minimize power consumption of UE as  suggested by Jee ‘743 (see para 78).
Regarding claims 5 and 13, the combination of Akiba ‘465, Narasimha ‘502 and Jee ‘743 teaches, wherein the performing the operation associated with the second communication mode comprises transmitting location information of the terminal based on the second communication mode (see Jee ‘743, para 43-44 and Figs. 1-3, multimode terminal providing location information based on 3G wireless networks when terminal Enters region B).  
Regarding claims 7 and 15, the combination of Akiba ‘465, Narasimha ‘502 and Jee ‘743 teaches, acquiring, in case that the terminal is located out of coverage of a cell for the first communication mode and in coverage of a cell for the second communication mode (see Jee ‘743, para 43-44 and Figs. 1-3,  multimode terminal providing location information via 3G wireless networks when it Enters region B), location information corresponding thereto; and transmitting the acquired location information to the base station( see Jee ‘743, para 43-44 and Figs. 1-3,  multimode terminal obtaining location information and providing location information via 3G wireless networks when it enters region B).  

 Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba ‘465 and Narasimha ‘502 as applied to claims above, and further in view of  Cenoza et al(US 2013/0329554 A1).

Regarding claims 8 and 16, the combination of Akiba ‘465 and Narasimha ‘502 does not explicitly teach, acquiring synchronization information corresponding to the second communication mode; and transmitting or receiving a signal based on the first communication mode based on the acquired synchronization information.  
Cenoza ‘554 teaches, acquiring synchronization information corresponding to the second communication mode (see para 56, 110, 111, performing synchronization based on one of the interfaces associated with one communication mode); and transmitting or receiving a signal based on the first communication mode based on the acquired synchronization information (see para 56, 110, 111, receiving data based on synchronization of first and second interfaces associated to different technology).
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba ‘465 and Narasimha ‘502 as applied to claims above, and further in view of Ekici et al(US 2011/0319072 A1).

Regarding claims 17 and 18, the combination of Akiba ‘465 and Narasimha ‘502 does not explicitly teach, receiving, from the base station, a third message based on the second communication mode, the third message indicating for communicating based on the first communication mode, and transmitting, to the base station, a forth message for requesting a communication based on the first communication mode based on the third message
Ekici ‘072 teaches, 5Appl. No.: 16/314,984 Response dated: June 2, 2020Reply to Office Action of: March 4, 2020 receiving, from the base station, a third message based on the second communication mode( see para 49-51 and Figs. 3, 7-8, multi-mode device  receiving a message indicating to activate WLAN connection from WCDMA base station) the third message indicating for communicating based on the first communication mode( see para 49-51 and Figs. 3, 7-8, multi-mode device  receiving a message indicating to activate WLAN connection from WCDMA base station); and transmitting, to the base station, a forth message for requesting a communication based on the first communication mode based on the third message( see para 49-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Ekici ‘072 into the communication system of Akiba ‘465, since such modification would provide  a network selection method comprising a multi-mode mobile communication device selecting a first data connection carried over a first radio access technology (RAT) based on a first requested QoS , as suggested by Ekici ‘072(see para 18).

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/            Primary Examiner, Art Unit 2474